DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/13/2022 (RCE 04/19/2022) has been entered.

Election/Restrictions
Claim 1 is allowable. The restriction requirement between Groups I & III; Species A, a-d; and Species B, a-b, as set forth in the Office action mailed on 03/16/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 03/16/2020 is withdrawn.  Claims 3, 5, 6, 10, 14, 18 & 20 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-3, 5-18, 20 & 21 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or suggest the Applicants’ claimed cartridge for detecting a target substance as recited in claim 1.  The closest prior art to the Applicants’ claimed invention are Lee et al. (US 2010/0081213) & Lee et al. (US 2013/0112296).
However, the prior art fail to teach or fairly suggest the Applicants’ claimed cartridge for detecting a target substance, comprising: a chamber configured to accommodate a sample containing the target substance, the chamber comprising: a first region comprising a closed space at an outward side of the cartridge; a second region disposed at a position closer to a center of the cartridge than the first region; and at least two protrusions protruding inward inside the chamber from a position between the first region and the second region toward a centerline of the chamber, and located at positions facing each other in a circumferential direction of the cartridge, wherein the centerline of the chamber runs in a radial direction outward from the center of the cartridge though a center of the chamber, wherein the radial direction is orthogonal to the circumferential direction, wherein a first side surface of each of the at least two protrusions on a side further from the center of the cartridge and a second side surface of each of the at least two protrusions on a side closer to the center of the cartridge are angled toward each other to form tips of the at least two protrusions, wherein the second region is connected to a flow path and includes protruding regions protruding outward on both sides in the circumferential direction of the flow path and away from the centerline of the chamber, and wherein a boundary between the first region and the second region is defined as a line extending between the tips of the at least two protrusions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN KWAK whose telephone number is (571)270-7072. The examiner can normally be reached M-TH, 5:30 am - 3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JILL A. WARDEN can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DEAN KWAK/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        
DEAN KWAK
Primary Examiner
Art Unit 1798